DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is substantially directed towards a system for language learning by “an input recognizer that recognizes an input form (text or speech) and a type of input language (native language, learning target language, or mixed thereof) of input language of an input source language provided by a user”, “a speech recognizer” that “converts the speech into a text” if “speech” input other than “text” input, “a native language intent analyzer” that “analyze a dialogue intent from the recognized native language” and “a translator” that “translate a translation target into the learning target language” by “a dialog intent of the user” “as a translation request”, if “the recognized type of the input language” is “a native language”, other than “learning target language”, “a learning target language intent analyzer” that “analyze a dialog intent from the recognized learning target language” if “the recognized type of the input language is a learning target language”, other than “the native language”, and “a dialogue processor” that “provide a system response” according to the processing result of “the learning target language intent analyzer” and “translator”, which as a whole is abstract concept of human activities, i.e., the claimed “an input recognizer”, “a speech recognizer”, a native language intent analyzer”, “a translator”, “a learning target language intent analyzer”, and “a dialogue processor” as claimed would be implemented by human activities under human judgement in nature, e.g., a language teacher or student, etc. For example, a person (teacher, person working on language translation and education, etc.) can either read a text or writing sentence via user’s eyes or listen to speech via user’s ears, as an input, determine whether eyes’ input (the claimed text) or ears’ input (the claimed speech) by nature (the claimed “input recognizer”), convert heard speech to text by using pen and paper if it is heard via the user’s ears (the claimed “speech recognizer”), if the text is native language or not a language to be learned (the claimed “learning target language”), figure out what meanings of the text is (native language intent analyzer) and translate to “a learning target language” based on the meanings (the claimed “translator”), if the text is the learning target language, other than “native language”, there is need to translate, but figure out what is meaning of the text in “the learning target language” (the claimed “learning target language intent analyzer”), and finally output (writing or speech out) the explanation of meanings and/or paired with originally input text so that text or speech can be learnt or taught by means of comparing sentences in two languages (native language and learning target language) (the claimed dialog processor), which is mere mental practice with aid of pencil and paper, and thus, abstract idea (Prong One).
Because the claimed subject matter above is directed to an abstract idea, looking for whether additional claimed element(s) transforms the nature of the subject matter to a patent-eligible application or practice. However, the answer is no. This is because the claimed “recognizer”, “analyzer”, “translator”, and “processor” do not demonstrate any improvement to functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), although claim recites “recognizer”, “analyzer”, “translator”, and “processor” , but the clamed functions of those terms can be interpreted and performed via human brain activities with aid of pencil and paper, does not apply the judicial exception with, or by use of, a particular machine that human would not be possible to perform on, as discussed in MPEP 2106.05(b), does not effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018, and further, the claimed features are not indicative of integration into a practical application as discussed in MPEP 2106.05(f)-(h) (Step 2A, Prong two), and therefore, claim 1 is patent ineligible.
Claim 12 essentially recites the similar function features as recited in claim 1 and further recites “a method” included in the claimed functions of claim 1, i.e., the further recitation of claim 12 merely recites the method steps of performing an abstract idea, which is neither counted as integration into a practical application nor applying or use of a particular machine to accomplish the abstract idea (MPEP 2106.05b) and therefore, claim 12 is patent ineligible.
Claim 2 depends on claim 1 and further directed to limit the claimed “input form” as “text” or “speech”, which does not further limit the parent claim 1 away from the mental processing with pencil and paper as discussed above in claim 1 above and thus, abstract, and in addition, the features of claim 2 are not indicative integration into practical application of the abstract idea of the parent claim 1 and therefore, claim 2 is also patent ineligible. 
Claim 3 depends on claim 1 and further recites claimed feature “type of the input language” which is limited to “the native language”, “the learning target language”, or a “mixed language” of “the native language” and “learning target language” as the claimed “a code switching type” which is also performed by mental activities, and thus, abstract. Further, the features of claim 3 are not indicative integration into practical application and therefore, claim 3 is also patent ineligible.
Claim 4 depends on claim 1 and further recites that the “the speech recognizer” further comprising “a learning target language speech recognizer”, “a native language speech recognizer”, “a mixed speech recognizer”, “a language separator”  to perform the conversion of the speech in different languages into the associated text, and separating components of the “native language” and “learning target language” if “mixed”, which is further human processing with pencil and paper and thus, abstract. Further, the features of claim 4 are not indicative integration into practical application and therefore, claim 4 is also patent ineligible. 
Claim 5 depends on claim 1 and further recites the feature of each of the “native language intent analyzer” and “the learning target language intent analyzer” includes “an intent classifier” perform “classify recognized intent of the user utterance into a general dialogue or a learning query” and “a tag setter” that “set a tag” or label “the classified intent”, which is also performed by human activities with pencil and paper, and  thus, abstract and further, the features of claim 5 are not indicative integration into practical application and therefore, claim 5 is also patent ineligible.
Claim 6 depends on claim 5 and further limits the claimed “the dialog processor”  to have “a tag identifier” to “identify the tag set” after the intent classification and “a learning query responder” to “process the learning query in the user utterance” if “tag” is “regarding learning query”, which would also be performed by human activities with pencil and paper and thus, abstract, and further, the features of claim 6 are not indicative integration into practical application and therefore, claim 6 is also patent ineligible.
Claim 7 depends on claim 6 and is further recites limitation of “the dialog processor” comprising “a general dialogue responder” to “provide the system response … in the larning target language” “when … the user utterance has” no tag for “learning query”, but “general dialogue”, which is mere further human activities and thus, abstract idea and further, the features of claim 7 are not indicative integration into practical application and therefore, claim 7 is also patent ineligible.
Claim 8 depends on claim 5 and is further recites limitation of “the intent classifier”, to perform “determination” based on learning or a rule and a pattern”, which is mere further human activities and thus, abstract idea and further, the features of claim 8 are not indicative integration into practical application and therefore, claim 8 is also patent ineligible.
Claim 9 depends on claim 7 and is further recites limitation of “the dialog processor” performs “provide a response to the general dialogue“ on the basis of “generation including at least one of a rule and pattern-based technology, a search-based technology, and a deep learning technology”, which is still mere human activities and wherein the claimed “including at least one rule of a rule and pattern-based technology, a search-based technology, and a deep learning technology” as drafted is under its broadest reasonable interpretation and covers performance of the limitation in the mind and human activities, for example, human being can perform search-based technology and strategies, etc., and thus, abstract, and further, the limitations of claim 9 are not indicative integration into practical application and therefore, claim 8 is also patent ineligible.
Claim 10 depends on claim 1 and further limits the claimed “speech recognizer” by broadly reciting “uses a sentence unit language recognition technology” which is given a broadest reasonable interpretation which would cover performance of sentence processing under the human knowledge in mind and thus, abstract, and further, the features of claim 10 are not indicative integration into practical application and therefore, claim 10 is also patent ineligible.
Claim 11 depends on claim 1 and further limits the claimed “speech recognizer” by broadly reciting “uses a word unit language recognition technology for recognizing a code switching speech or text” which is given a broadest reasonable interpretation and would cover performance of word processing of the bilingual text under the human knowledge in mind and thus, abstract, and further, the features of claim 11 are not indicative integration into practical application and therefore, claim 11 is also patent ineligible.
Claim 13 depends on claim 12 and is rejected for the at least similar reasons as described in claim 2 above since claim 13 recites the similar deficient features as recited in claim 2.
Claim 14 depends on claim 12 and is rejected for the at least similar reasons as described in claim 3 above since claim 14 recites the similar deficient features as recited in claim 3.
Claim 15 depends on claim 12 and is rejected for the at least similar reasons as described in claim 4 above since claim 15 recites the similar deficient features as recited in claim 4.
Claim 16 depends on claim 12 and is rejected for the at least similar reasons as described in claim 5 above since claim 16 recites the similar deficient features as recited in claim 5.
Claim 17 depends on claim 16 and is rejected for the at least similar reasons as described in claim 6 above since claim 17 recites the similar deficient features as recited in claim 6.
Claim 18 depends on claim 17 and is rejected for the at least similar reasons as described in claim 7 above since claim 18 recites the similar deficient features as recited in claim 7.
Claim 19 depends on claim 17 and is rejected for the at least similar reasons as described in claim 8 above since claim 19 recites the similar deficient features as recited in claim 8.
Claim 20 depends on claim 18 and is rejected for the at least similar reasons as described in claim 9 above since claim 20 recites the similar deficient features as recited in claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a native language intent analyzer” configured to “analyze a dialogue intent from the recognized learning target language” “when the recognized type of the input language is a native language”, and “a learning target language intent analyzer” configured to “analyze a dialogue intent from the recognized learning target language” “when the recognized type of the input language is a learning target language”, i.e., “learning target language intent analyzer” is applied when “the input language” is “target language” while “native language intent analyzer” and “translator” are applied when “the input language” is “native language”, other than “target language” or “the recognized type of the input language” is either “native language” or “learning target language”. Claim 1 further recites “a dialogue processor configured to provide a system response according to a result of analyzing the dialog intent provided through the learning target language intent analyze and a result of processing a dialogue of a user utterance translated through the translator in the learning target language”, which is confusing because it is unclear whether “the recognized type” of “input language” is “a native language” so that “a result” of “a translator” and “native language intent analyzer” is applied or “a learning target language” so that “a result” of “a learning target language intent analyzer” with “translator” is applied, and thus, renders claim indefinite. Claims 2-11 are rejected due to the dependencies to claim 1.
Claim 12 is rejected for the at least similar reasons described in claim 1 above since claim 12 recited the similar deficient features as recited in claim 1. Claims 13-20 are rejected due to the dependencies to claim 12.
Claim 5 recites “classify recognized intent of the user utterance into a general dialogue or a learning query” and wherein “the user utterance” has an insufficient antecedent basis for the limitation in claim 5, which is confusing because it is unclear what “the user utterance” is and what “the recognized intent of the user utterance” is and thus, it is unclear how to perform “classify recognized intent of the user utterance” and thus, renders claim indefinite. Claims 6 -9 are rejected due to the dependencies to claim 5 and claims 6-9 recited similar deficient feature such as “the user utterance”.
Claim 6 further recites “a tag identifier configured to identify the tag set for the user utterance in which the intent is classified” and wherein terms “the tag set for …” and “the intent” have insufficient antecedent bases for the limitations, which is confusing because it is unclear what “the tag set” is and it is unclear what “the intent” is and thus, it is unclear how to perform “identify the tag set” and how “the intent is classified” is performed and further renders claim indefinite. Claims 6 and 9 are rejected due to the dependencies to claim 6.
Claim 8 further recites “the intent classifier performs determination on the basis of …” which is confusing about “determination” because it is unclear what is “determined” by the “determination” and thus, renders claim indefinite.
Claim 9 further recites “the dialogue processor provides a response to the general dialog on the basis of generation including at least one of a rule and pattern-based technology …” which is further confusing about the “generation” because it is unclear what is “generated” by the claimed “generation” and thus, renders claim indefinite.
Claim 16 is rejected for the at least similar reasons as described in claim 5 above since claim 16 recites the similar deficient features as recited in claim 5. Claims 17-20 are rejected due to the dependencies to claim 16.
Claim 17 is rejected for the at least similar reasons as described in claim 6 above since claim 17 recites the similar deficient features as recited in claim 6. Claims 18-20 are rejected due to the dependencies to claim 17.
Claim 19 is rejected for the at least similar reasons as described in claim 8 above since claim 19 recites the similar deficient features as recited in claim 8. 
Claim 20 is rejected for the at least similar reasons as described in claim 9 above since claim 20 recites the similar deficient features as recited in claim 9. 

Examiner Comments

There are 35 U.S.C. 101 and 112(b) issues in claims, which causes confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 101 and 112(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654